EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Murtaugh on October 28th, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 11 has been replaced with - - 
11. A sorting machine comprising a plurality of carriages (2), each carriage (2) comprising:
- a loading-unloading device (3) which rotates and which can be selectively activated for loading-unloading an object (O) from the carriage (2);
- an electronic unit (4) configured to receive and analyse a digital signal (20) comprising a bit string and actuating the loading-unloading device (3) as a function of an operating mode selected from the group consisting of loading the carriage and unloading the carriage; 
wherein the sorting machine (1) is configured and arranged (a) so that the sorting machine can operate at two different speeds, that is, at a first operating speed and at a second operating speed which is higher than the first operating speed, and (b) so that each carriage (2) moves in a sorting direction (X) at a first velocity when the sorting machine (1) is operating at the first operating speed and moves in the sorting direction 
wherein the sorting machine (1) is configured and arranged to operate according to a method comprising the steps of:
- moving the carriage (2) along the sorting direction (X) having a plurality of loading stations (9) and a plurality of unloading stations (10) each comprising respective inductors (11);
- generating through the inductors (11) a magnetic field with a variable frequency modulating the digital signal (20) uniquely associated with an operating mode selected from the group consisting of loading the carriage and unloading the carriage, the digital signal (20) comprising a bit string; the digital signal (20) including a command;
- transmitting, by electromagnetic induction, the digital signal (20) to the electronic unit (4) of the carriage (2);
- receiving the digital signal (20) at the electronic unit (4); and 
- executing the command, including activating the loading-unloading device (3) according to the selected operating mode uniquely associated with the received digital signal (20);
wherein, when the sorting machine (1) is operating at the first operating speed, a first time delay is provided to provide a delay between the receiving of the digital signal (20) and the execution of the command to adjust and provide for timely loading or unloading of the object (O) by the loading-unloading device (3);
wherein, when the sorting machine (1) is operating at the second operating speed, a time delay which is less than the first time delay or which is zero, is provided 
Response to Amendment
	The amendment filed September 1st, 2021 has been entered. Claims 1, 11 and 12 have been amended. Claims 21-25 have been canceled. Claims 1 and 5-20 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed May 17th, 2021. 
Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for controlling a sorting machine, wherein carriages are selectively activated for loading and unloading devices that they carry. Claim 1 also recites specific limitations regarding the control over the entire sorting machine, which may be operated at two different speeds. Each speed is associated with a specific time delay between receiving a digital signal for operating the carriage, and executing the instruction from that digital signal. The searched prior art typically showed a sorting machine operating at one specific speed, therefor a control system did not need to factor in the potential of a carriage reaching a loading/unloading location either too early or too late. Therefore, the incorporation of different sorting machine speeds and respective time delays in combination with the provided method for controlling each carriage was not seen in the searched prior art. 

Claims 5-10 and 12-20 are allowed as they are dependent on independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Response to Arguments
Applicant’s arguments, filed September 1st, 2021, with respect to the amended claims, have been fully considered and are persuasive.  The rejection of claims 1 and 5-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653